Name: Commission Regulation (EC) No 2700/94 of 7 November 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 94 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2700/94 of 7 November 1994 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 37 064 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 The communication (6) regarding the labelling and marking of the packaging shall not be applicable to tenders submitted. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108 . (6) OJ No C 273, 30. 9 . 1994, p. 1 . No L 287/2 Official Journal of the European Communities 8. 11 . 94 ANNEX I LOTS A and B 1 . Operation Nos (') : 862/94 (lot A), 863/94 (lot B) 2. Programme : 1994 3. Recipient ^): UNRWA, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 A ; telefax (1 ) 230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer Ashdod : West Bank, PO Box 19149, Jerusalem, Israel (tel . (972 2) 89 05 55 ; telefax 81 65 64 ; telex (0606)26194 IL UNRWA) 5. Place or country of destination (s) : Israel 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) f7) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (1 ) (a)) 8 . Total quantity : 2 669 tonnes (1 309 tonnes of cereals) 9 . Number of lots : two (lot A : 1 360 tonnes ; lot B : 1 309 tonnes) 10. Packaging and marking (8) (10) (n) (12) : see OJ No C 114, 29. 4. 1991 , p. 1 under II.B (2) (c) and II.B (3) markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 2  25. 1 2. 1 994 18 . Deadline for the supply : 15. 1 . 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 22. 11 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 12. 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 26. 12. 1994  8 . 1 . 1995 (c) deadline for the supply : 29. 1 . 1995 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (! ) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi , 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 18 . 11 . 1994, fixed by Commission Regulation (EC) No 2635/94 (OJ No L 280, 29. 10 . 1994, p. 50) 8 . 11 . 94 Official Journal of the European Communities No L 287/3 LOTS C, D, E and F 1 . Operation Nos ('): see Annex II 2. Programme : 1993 and 1994 3 . Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) Q : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA (1 ) (b)) 8 . Total quantity : 18 408 tonnes 9 . Number of lots : four (see Annex II) 10 . Packaging and marking (8) (12) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (a) and IIA (3))  lots C and F : in bulk  lot E : in bulk + 1 69 030 sacks + 80 needles and sufficient twine (2 m/bag) (9)  lot D : in sacks (10)  language to be used for the marking : see Annex II  supplementary markings : 'crop year : . . .' (lot F) 1 1 . Method of mobilization : the Community market 12. Stage of supply (6) : free at port of shipment  fob stowed (lot D) free at port of shipment  fob stowed and trimmed (lots C, E and F) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 19  31 . 12. 1994 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 22. 11 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 12. 1994 (b) period for making the goods available at the port of shipment : 2 - 15. 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 18. 11 . 1994, fixed by Commission Regulation (EC) No 2635/94 (OJ No L 280, 29 . 10 . 1994, p. 50) No L 287/4 Official Journal of the European Communities 8 . 11 . 94 LOT G 1 . Operation Nos (') : 715/94 (G 1 ) ; 716/94 (G 2) 2. Programme : 1994 3 . Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : Afghanistan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) f7) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (1 ) (a)) 8 . Total quantity : 15 000 tonnes 9 . Number of lots : one (in two parts) (G 1 : 10 000 tonnes ; G 2 : 5 000 tonnes) 10 . Packaging and marking (8) ( ,0) (12) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (a) and IIA (3))  markings in English 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed (6) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment : 19. 12. 1994  8. 1 . 1995 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 22. 11 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 12. 1994 (b) period for making the goods available fob (stowed) at the port of shipment : 2  22. 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 18 . 11 . 1994, fixed by Commission Regulation (EC) No 2635/94 (OJ No L 280, 29. 10. 1994, p. 50) 8 . 11 . 94 Official Journal of the European Communities No L 287/5 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) , as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3. 1994, p. 1 ), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4 . 1991 , p. 33 . (6) Notwithstanding Articles 7 (3) (f) and 13 point 2 of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage (lots C, E and F : and trimming) costs. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  phytosanitary certificate. (8) Notwithstanding OJ No C 114, point IIA (3) (c) or II.B (3) (c) is replaced by the following : 'the words "European Community"'. (9) 60 % polyester, 40 % cotton, 20/4, knotted free yarn, 5 000 m/kg, on spools of 3 kg. ( 10) Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (") Consignement to be stowed in 20-foot containers containing not more than 17 tonnes each, net. The contracted shipping terms shall be considered  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 1 5 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and returning them to the container yard. ( 12) The communication 94/C 273/01 (OJ No C 273, 30. 9 . 1994, p. 1 ) regarding the labelling and marking of the packaging shall not be applicable to tenders submitted. No L 287/6 Official Journal of the European Communities 8 . 11 . 94 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. . Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften Lingua a utilizar na rotulagem C 6 632 C 1 : 837 1728/93 Tunisie FranÃ §ais C 2 : 3 360 1729/93 Tunisie FranÃ §ais C 3 : 2 435 1730/93 Tunisie FranÃ §ais D 1 419 1731 /93 Maroc FranÃ §ais E 8 049 E 1 : 4 052 721 /94 Mauritanie FranÃ §ais E 2 : 3 997 722/94 Mauritanie FranÃ §ais F 2 308 F 1 : 1 308 725/94 Jordan English F 2 : 1 000 1732/93 Jordan English